B. F. SAFFOLD, J.
— 1. The court erred in admitting evidence of the general reputation as to the ownership of the mule in the neighborhood where the plaintiff resided in proof of the plaintiff’s title. Whitsett, Garner & Co. v. Slater, 23 Ala. 626; McCoy v. Odom, 20 Ala. 502; Benje v. Creagh’s administrator, 21 Ala. 151.
2. A person’s own declarations, that he holds property in his possession as that of his child, are admissible in evidence. But not so as' to the source of title. Benje v. Creagh’s administrator, supra; Brickell’s Dig. p. 843, 844.
3. Proof of the market value of property is competent, in determining its real value. But a witness may give his opinion of the value of the property known to him, though he is not an expert. Ward v. Reynolds, 32 Ala. 384.
4. When the judgment is affirmed, on appeal from the justice, judgment must be rendered against the surety as well as the principal, which must include the costs of the inferior and appellate court. R. C. § 2776.
For the errors above mentioned, the judgment is reversed, and the cause remanded.